--------------------------------------------------------------------------------

[exhibit10-6xu001.jpg]


Leatt Corporation

EIN. 20-281-9367

Email: info@leatt.com | Web: www.leatt.com

--------------------------------------------------------------------------------

2020/2021: LEATT® GENERAL BUSINESS TERMS AND CONDITIONS:

By placing an order with Leatt Corporation, the Purchaser shall become an
official Distributor of Leatt Corporation (further referred to herein as
“Distributor”).

The Distributor hereby acknowledges that they have read, understood and agrees
to be bound by these Terms and Conditions.

It is stipulated that the Distributor may make a backup copy or print these
Terms and Conditions of Sale, providing that it is not modified.

These Terms and Conditions come into effect as from 1st February 2020. Leatt
Corporation reserves the right to change these Terms and Conditions without
notice and at any time. The Terms and Conditions which were applicable when the
Distributor made their Order, will apply to their Order.

These Terms and Conditions and any of its Annexures shall apply to the exclusion
of any other document.

For clarity, Products includes (but is not limited to) the finished goods,
components, packaging and all Leatt company products as listed and described in
the companies official catalog, online or otherwise, or as included in any other
specificed list of represented products or models manufactured and or designed
and sold by the Owner, including all trade marks and confidential information
relating thereto.

For clarity, Moto Order / MTB Order means the dates by which a Distributor must
place an order by in order to be included and considered as a Distributor of
Leatt Products. These dates will vary from time to time.

Furthermore, it will be compulsory for all Distributors to attend the annual
Distributor Conference hosted by Leatt annually. Should the Distributor not
attend the conference, they will be terminated as a distributor immediately
without further notice.

Territory means for clarity, such area (country, jurisdiction, continent or
otherwise) as agreed from time to time in writing between the parties as being
incorporated herein.

Relationship:

The Distributor shall be entitled, during the term of the Distributorship
created by these Terms and Conditions and any extension thereof, to advertise
and hold itself out as an authorized Distributor of the Products.

 
 

 

Directors:

1

Effective 1st February 2020

Dr. Christopher James Leatt| Jeffrey Joseph Guzy | Sean Macdonald

 


--------------------------------------------------------------------------------

[exhibit10-6xu001.jpg]


Leatt Corporation

EIN. 20-281-9367

Email: info@leatt.com | Web: www.leatt.com

--------------------------------------------------------------------------------

 

The Distributor agrees to comply with and cause any distribution or other
persons appointed by it to comply with all applicable laws, rules, regulations
and/or guidelines in the Territory relating to the use, storage, handling,
transportation, marketing, advertisement, distribution, sale, transfer and/or
disposal of the Products as well as with these Terms and Conditions and, agrees
to keep complete and accurate records with respect to any and all products
purchased from Leatt Corporation and sold by the Distributor in the Territory
and commit and adhere to the high standards of operation including the standards
that may be prescribed by the Leatt Corporation from time to time.

Trademarks:

The Distributor covenants and agrees to comply with all instructions issued by
the Leatt Corporation relating to the manner in which Leatt Corporation’s
trademark shall be used and to conduct business at all times in a manner that
reflects favourably on the product and reputation of the Leatt Corporation, in
order to develop, promote and maintain this reputation with customers and to
protect and preserve the goodwill and image of Leatt Corporation and the
Product. The Distributor agrees to follow the long term marketing communication
strategy as directed by the Company. The Distributor shall submit examples of
all proposed advertisements and other promotional materials for the products to
the Company for inspection and the Distributor shall not use any such
advertisements or promotional materials without having received the prior
written consent of the Leatt Corporation to do so. The Distributor shall not,
pursuant to these Terms and Conditions or otherwise, have or acquire any right,
title or interest in or to the Trademarks.

Late Payments:

Invoice payments over 14 days past due shall accrue interest on the daily
balance at the rate of 12 % compound interest per annum or, if 12 % per annum
interest is barred by law, the maximum rate allowed. This interest rate shall be
effective from the 15th day the invoice payment is past due.

Late Collection of Shipments:

Please note that Leatt Corporation’s warehouse does not have long term storage
facilities.

Therefore should Distributors not collect orders within 5 days Leatt Corporation
will charge the Distributor US$ 0,50 per CBM per day until collection.

ALL PREPAID Distributor’s please note the following:

Prepaid Distributors will not be permitted to place any orders if the
Distributor has an outstanding balance on their account.

Salesmen and show room product kits:

Distributors may order sales tools annually. It is a service from Leatt
Corporation and not compulsory.

 

These kits are for visually showing Leatt Corporation’s new collection. The
products are not for retail, riding, marketing or media. These kits/products are
strictly for showing and needs to be destroyed after the use as a sales tool.

 
 

 

Directors:

2

Effective 1st February 2020

Dr. Christopher James Leatt| Jeffrey Joseph Guzy | Sean Macdonald

 


--------------------------------------------------------------------------------

[exhibit10-6xu001.jpg]


Leatt Corporation

EIN. 20-281-9367

Email: info@leatt.com | Web: www.leatt.com

--------------------------------------------------------------------------------

 

Consent to Jurisdiction & Dispute Resolution:

These Terms and Conditions and the relationship between the Parties are subject
to the laws of South Africa and shall be exclusively governed and construed in
accordance with the laws of South Africa.

Any controversial claim or dispute arising out of or relating to this
relationship and/or these Terms and Conditions, including the formation,
interpretation, breach or termination thereof, including whether the claims
asserted are attributable, will be referred to and finally determined in
accordance with the South African laws of arbitration in accordance with the
arbitration disputes between the parties Rules of the Arbitration Foundation of
South Africa (“AFSA”) as amended from time to time. The exclusive location of
all hearings and proceedings for the arbitration will be Cape Town, South
Africa. The language to be used in the arbitral proceedings will be English.
Judgment upon the award rendered by the Arbitrator may be entered by any Court
having jurisdiction thereof. This section shall bar any legal proceedings
commenced prior to or in lieu of the mandatory arbitration required under this
section and shall be final and binding upon the parties.

If arbitration is required to enforce or to interpret a provision of these Terms
and Conditions or otherwise arises with respect to the subject matter herein,
the prevailing parties shall be entitled, in addition to other rights and
remedies that it may have, to reimbursement for its expenses incurred with
respect to that action, including Court costs and reasonable legal fees at
trial, on appeal and in connection with any petition for review.

Claims:

The Distributor shall immediately report to Leatt Corporation (and in any event
within 72 hours of receiving notice) any notification it receives of any claims
or potential claim(s) (“Claims”) arising either directly or indirectly as a
result of the use of the Product or packaging or, howsoever caused involving the
Product and shall thereafter keep Leatt Corporation fully informed as regards
all developments as soon as is reasonably practicable.

Leatt Corporation shall have the right to appoint adjusters and/or
representatives on their behalf and/or the Territory and/ or place of incident
if different, at their discretion and to have the right to take over and assume
control of all negotiations, adjustments and settlements in connection with such
Claims. The Distributor agrees to fully co-operation with Leatt Corporation and
to provide Leatt Corporation with all information, documents and/or data
howsoever retained or documented as may be reasonably requested by Leatt
Corporation in connection with any Claim, or potential Claim/ including but not
limited to; assisting with negotiations or trial.

The Distributor hereby agrees to indemnify Leatt Corporation in respect of all
Claims due to the negligence of the Distributor howsoever caused and will hold
Leatt Corporation harmless.

 
 

 

Directors:

3

Effective 1st February 2020

Dr. Christopher James Leatt| Jeffrey Joseph Guzy | Sean Macdonald

 


--------------------------------------------------------------------------------

[exhibit10-6xu001.jpg]


Leatt Corporation

EIN. 20-281-9367

Email: info@leatt.com | Web: www.leatt.com

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

No admission, settlement and/or compromise shall be made or liability admitted
without the prior written approval of Leatt Corporation and or their legal or
other representatives as they may appoint in connection with the handling of any
such Claims.

The Distributor shall ensure that it maintains in place at all times an
appropriate Insurance policy of sufficient cover value dependent to fully cover
the Distributor in connection with its liabilities in any relevant jurisdiction
where the Product is used ( “the Policy”) The Distributor agrees to ensure its
Insurers note the Leatt Corporation’s interests within the said Policy.

The restrictive covenants imposed on the Distributor herein shall extend and
apply to any affiliates of the Distributor and their respective shareholders,
directors, officers, employees and representatives as if they were also parties
to this agreement and or Terms and Conditions .

Confidentiality:

Confidential Information means, in respect of this agreement and or Terms and
conditions, refers to all information disclosed by the Leatt Corporation to the
Distributor. Confidential information furthermore specifically includes all
marketing strategies, budgets, sales projections, growth projections,
sponsorship plans, product data packs, payment terms, shipping terms, client
information, intellectual property, sales strategies, marketing plans, videos,
photos, data files, sponsorship plans, social media information, social media
strategies, sponsorship terms, sponsors, product lists, any financial
information, financial budgets, product plans, market share, trade secrets,
marketing, test results, technical information, ideas, concepts, know-how,
technology, material properties, and any other information disclosed by the
Leatt Corporation to the Distributor.

The Distributor agrees to keep the Confidential Information of Leatt Corporation
confidential; not, without prior written consent of Leatt Corporation to
disclose Leatt Corporation's Confidential Information to any person; not use,
disclose or reproduce any of the Leatt Corporation's Confidential Information
for any purpose other than for the distribution of the Products; comply with any
reasonable direction of the Leatt Corporation in respect of Leatt Corporation's
Confidential Information; and immediately notify the Companies of any potential,
suspected or actual unauthorized use, copying or disclosure of the Leatt
Corporation's Confidential Information.

This paragraph does not apply to Leatt Corporations's Confidential Information:
which is in or becomes part of the public domain other than through breach of
this Agreement or an obligation owed to the Company.

Termination of Relationship:

In the event of either party being in breach of these Terms and Conditions and
failing to remedy such breach within a period of 14 (fourteen) working days
after receipt by it of a written notice requiring such a breach to be remedied,
the

 
 

 

Directors:

4

Effective 1st February 2020

Dr. Christopher James Leatt| Jeffrey Joseph Guzy | Sean Macdonald

 


--------------------------------------------------------------------------------

[exhibit10-6xu001.jpg]


Leatt Corporation

EIN. 20-281-9367

Email: info@leatt.com | Web: www.leatt.com

--------------------------------------------------------------------------------

 

party aggrieved thereby shall be entitled, without prejudice to any other rights
which it may have in terms of these Terms and Conditions or at law to:

1. Claim specific enforcement of the terms of the Terms and Conditions as well
as such damages which it may have suffered.

2. Cancel this relationship and claim and recover damages.

3. Keep this relationship in force and recover such damages as it may suffer as
a result of such breach.

Alternatively, either party may cancel this Relationship upon given the other
party 3 (three) calendar months written notice for any reason whatsoever.

No indemnity, severance, damages, or compensation shall be deemed earned or
payable to the Distributor upon termination because of the Distributor’s
activities done or performed while this agreement and or applicable Terms and
Conditions was in effect, or because of the expenditures, investments, leases,
agreements, or commitments given or made in connection with the creation,
development, maintenance, growth, expansion, and financing of such
distributorship, or because of the creation or existence of distributorship
goodwill.

Upon termination of this Relationship for any reason whatsoever, the Distributor
shall discontinue forthwith all use of Leatt Corporation’s Trade-marks, website
domains and trade names and Distributor shall return to Leatt Corporation all
price lists, catalogues, sales literature, advertising literature and all other
materials relating to the Product or Confidential Information in Distributors
possession or over which it has control. Early termination pursuant to these
above Terms and Conditions shall not relieve the Distributor from its
obligations relating specifically to the Product, trademarks and Confidential
Information shall continue in force in any event for 10 years beyond the
termination date, (unless otherwise agreed by the parties in writing) nor shall
it deptive leatt Corporation of iuts right to pursue any other remedy available
to it .

Waiver:

Leatt Corporation’s failure to enforce any of the conditions herein or to
exercise any right arising from default shall not affect or impair the Leatt
Corporation’s rights in the event such default continues or in the event there
are subsequent defaults by the Distributor, and neither any such failure nor any
prior course of performance between the parties shall constitute a waiver of
other or future defaults by the Parties.

Severability:

If any term, clause or provision of these Terms and Conditions shall be
determined to be invalid, the validity of any other term, clause or provision
shall not be affected; and such invalid term, clause or provision shall be
deemed deleted, provided that the remainder of the Terms and Conditions
continues to provide each Party, on the whole, with the substantial benefits of
its bargain.

 
 

 

Directors:

5

Effective 1st February 2020

Dr. Christopher James Leatt| Jeffrey Joseph Guzy | Sean Macdonald

 


--------------------------------------------------------------------------------

[exhibit10-6xu001.jpg]


Leatt Corporation

EIN. 20-281-9367

Email: info@leatt.com | Web: www.leatt.com

--------------------------------------------------------------------------------

 

Notices: 
All Notices shall be sent by email to: erik@leatt.com
 lara@leatt.com



 

 
 

 

Directors:

6

Effective 1st February 2020

Dr. Christopher James Leatt| Jeffrey Joseph Guzy | Sean Macdonald

 


--------------------------------------------------------------------------------